In a habeas corpus proceeding, the appeal is from a judgment of the County Court, Dutchess County (King, J.), dated May 21, 1987, which dismissed the proceeding and *555remanded the petitioner to the custody of the Commonwealth of Virginia.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
In 1984 the petitioner, an inmate in New York, requested that he be returned to the Commonwealth of Virginia to dispose of an armed robbery charge. This request was honored and he was sent to Virginia where he stood trial, was found guilty and was sentenced. He was then returned to New York to complete his term of incarceration. Upon completion of his term in New York, he was returned to Virginia so that he might begin serving his sentence there. As the petitioner has already been returned to the Commonwealth of Virginia, the issues asserted in this appeal have been rendered academic (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707). Thompson, J. P., Brown, Balletta, Miller and O’Brien, JJ., concur.